IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 38954/38955

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 302
                                                 )
       Plaintiff-Respondent,                     )     Filed: January 3, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
LAURA KRISTIN BAKER,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Darla S. Williamson, District Judge.

       Judgments of conviction and concurrent, unified sentences of ten years, with
       minimum periods of confinement of two and one-half years, for possession of
       methamphetamine with intent to deliver, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jason M. Gray, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       In separate cases, consolidated on appeal, Laura Kristin Baker was convicted of
possession of methamphetamine with intent to deliver, Idaho Code § 37-2732(a). The district
court sentenced Baker to concurrent, unified terms of ten years, with minimum periods of
confinement of two and one-half years.       Baker appeals, contending that her sentences are
excessive.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Baker’s judgments of conviction and sentences are affirmed.




                                                   2